Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 20120211892 to Kim et al. (Kim) in view of U.S. pat. Pub. No. 20150333038 to Hatakeyama and further in view of U.S. Pat. Pub. No. 20150270232 to Chen et al. (Chen).
Regarding Claim 1, Kim and Hateyama teach a package comprising: 
a first device die; 
an adhesive film comprising a first bottom surface contacting a first top surface of the first device die; 
a second device die comprising a second bottom surface adhered to a second top surface of the adhesive film; a through-via; and 
an encapsulant encapsulating the second device die, the adhesive film, and the through- via therein, wherein the through-via penetrates through the encapsulant (See previous action rejection of Claim 1).
Kim does not explicitly teach the package of claim 1 further comprising a third device die at a same level as the first device die, wherein the first bottom surface of the adhesive film further contacts (see teaching and combination of Hatekeyama in previous action in the rejection of the former Claim 8).
Kim and Hatekeyama do not explicitly teach that the first device die comprises a first lower part and a first upper part over the first lower part, with the first lower part comprising first active devices, and the first upper part comprising a first routing layer, wherein the third device die comprises a second lower part and a second upper part over the second lower part, with the second lower part comprising second active devices, and the second upper part comprising a second routing layer, wherein the first lower part is identical to the second lower part, and the first upper part is different from the second upper part. Kim is silent regarding the functionality of the die.  This limitation is understood to mean the die have identical function (FEOL) and a different metal layout (BEOL).
However, in analogous art, Chen teaches in [0018] that similarly situated die can be the same die or different die. The person of ordinary skill having the benefit of Kim, Hatekeyama and Chen readily appreciates that in order to achieve the stacked/staggered die configuration of Kim and Hatekeyama in a case where the two bottom die are to be the same functionality, meaning having the same FEOL, the BEOL layout would have to change to accommodate the configuration. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chen since Kim and Hatekiyama are silent regarding what the die are in function, motivating those of ordinary skill to seek out such teachings.

Regarding claims 2, 3 and 7, see the previous action for the teaching of Kim.

Regarding claims 5 and 6, see the previous action regarding combination of Hatekeyama.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hatakeyama and Chen and further in view of U.S. Pat. Pub. No. 20130307140 to Huang et al. (Huang).
Regarding Claim 4, see the previous action for the teaching and combination of Huang.

Claims 11-13, 15, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9379074 to Uzoh et al. (Uzoh) in view of U.S. Pat. Pub. No. 20160293574 to Kim et al. (Kim2).
Regarding Claim 11, Uzoh teaches in Fig. 7E-2 a package comprising: 
a first device die 631 comprising:
a first half comprising a first edge (facing right of page); 
a second half comprising a second edge opposite to the first edge; and 
a first conductive pad in the first half (not shown but vias must contact conductive pads or they have no function), wherein the second half is free from metal pad at its top surface (portion under 626); 
a first through-via (not numbered) over and connected to the first conductive pad; 
a die-attach film 714 over and contacting a top surface of the second half a first portion of the first device die; and
a second device die 626 over and contacting the die-attach film; and
an encapsulant encapsulating the first device die, the second device die, and the first through-via therein (note: rotate the drawing 180 degrees; ICs can be mounted in any orientation in application).
However, in analogous art, Kim teaches a single DAF (not numbered in Fig. 2) and an encapsulant 290 protecting all three die and filling a gap between the first two.  It would have been 

Regarding Claim 12, Uzoh and Kim2 teach the package of claim 11, wherein the first through-via comprises a straight edge extending from a top surface of the first conductive pad to a top surface of the encapsulant (see Fig. 7E-2).

Regarding Claim 13, Uzoh and Kim2 teach the package of claim 11 further comprising: 
a third device die 631 comprising a second conductive pad, wherein the first device die and the third device die are at a same level, and are separated from each other by a portion of the encapsulant; and 
a second through-via penetrating through the encapsulant, wherein the second through- via contacts a top surface of the second conductive pad (see above regarding encapsulant).

Regarding Claim 15, Uzoh and Kim2 teach the package of claim 11, wherein the encapsulant further overlaps and contacts a second portion of the first device die.







Regarding Claim 16, Uzoh teaches package comprising: 
a first device die 631; 
a through-via (not numbered) comprising a first bottom surface contacting the first device die, wherein the through-via comprises a straight sidewall extending to the first device die; 
a second device die 626 comprising: 
a first portion comprising a first edge (facing right of page when rotated, for example), wherein the first edge overlaps the first device die; and 
a second portion comprising a second edge (facing left of page) opposite to the first edge.  
Uzoh does not explicitly teach an adhesive, but the underfill 714 serves as an adhesive
comprising a second bottom surface contacting the first device die, wherein the second device die overlaps and contacts the adhesive film; but does not teach the rest of Claim 16. 
However, Kim2 teaches an encapsulant 290 encapsulating the first device die 270, the through-via 275, and the adhesive film therein (not numbered), wherein both of the second portion and the second edge of the second device die overlap a portion of the encapsulant, wherein the encapsulant contacts opposite sidewalls of the adhesive film, and wherein the second bottom surface of the adhesive film further contacts a portion of the encapsulant (see Fig. 2).  See above for the combination of Kim2.

Regarding Claim 19, Uzoh and Kim2 teach the package of claim 16, wherein the first device die comprises a metal pad therein, and the first device die comprises a planar top surface, with a top surface of the metal pad being a part of the planar top surface, and the first bottom surface of the through- via is in physical contact with the top surface of the metal pad (although pads are not shown by Uzoh or Kim2, they are implicitly taught since without some sort of contact pad, the devices would be rendered useless).

Regarding Claim 20, Uzoh and Kim2 teach the package of claim 19, wherein top surfaces of the through-via and the encapsulant are coplanar (see Fig. 7E-2 of Uzoh, bearing in mind the image is rotated 180).

Regarding Claim 21, Uzoh and Kim2 teach the package of claim 11, wherein the bottom surface of the die-attach film extends to an edge of the second device die (see Fig. 2 of Kim2).

Regarding Claim 22, Uzoh and Kim2 teach the package of claim 16, wherein the second bottom surface of the adhesive film extends to the second edge of the second device die to form a horizontal interface with the encapsulant (see Fig. 2 of Kim2).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Uzoh and Kim 2 in view of Chen.
Regarding Claim 14, Uzoh and Kim2 teach the package of claim 13, but does not teach the BEOL/ FEOL combination required. However, see above for the teaching and combination of Chen.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812